Citation Nr: 1603645	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for exercise-induced asthma.

2.  Entitlement to a disability rating higher than 10 percent for genital herpes.

3.  Entitlement to a compensable disability rating for ulnar nerve impairment, status-post left middle finger injury.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas, which continued separate 10 percent ratings for asthma and genital herpes, and continued a noncompensable rating for ulnar nerve impairment, status-post left middle finger injury. 

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record.

The increased rating claim for exercise-induced asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's genital herpes simplex virus requires constant or near-constant use of systemic therapy.   

2.  The Veteran's left middle finger injury with scar results in neurologic impairment approximating mild incomplete paralysis of the ulnar nerve.  Moderate incomplete paralysis is not demonstrated or approximated.




CONCLUSIONS OF LAW

1.  The criteria for a maximum schedular rating of 60 percent for genital herpes simplex virus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7899-7806 (2015).

2.  The criteria for a 10 percent disability rating, but not higher, ulnar nerve impairment with scar, status-post left middle finger injury, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).   The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran in this case has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  VA sent the Veteran an August 2009 VCAA notice letter which notified him of what information and evidence must be submitted to substantiate claims for increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.   

VA has also met its duty to assist the Veteran in the development of the claim.  The claims file contains service treatment records (STRs), post-service medical records, the Veteran's statements in support of the claim, and a Board hearing transcript.  The Veteran was afforded VA examinations in August 2009 and April 2014 and these examinations are adequate to decide the claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the notice requirements under Bryant were effectively satisfied during the hearings conducted during the appeal period.  Notably, VLJ elicited testimony regarding all claims on appeal, to include the Veteran's current symptoms of genital herpes and ulnar nerve injury.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  

III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

 Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Genital Herpes Simplex Virus

The Veteran has been in receipt of a 10 percent rating for genital herpes since July 16, 2007, pursuant to DC 7899-7806.   

DC 7899 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.118 (2015).  See 38 C.F.R. § 4.27 (2015).  

DC 7806 which evaluates dermatitis or eczema provides a noncompensable rating if the condition is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   A 60 percent rating is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.   See 38 C.F.R. § 4.118, DC 7806 (2015).

VA outpatient medication lists reflect that the Veteran is prescribed antiviral medication to treat and suppress his genital herpes.  

In August 2009, the Veteran was afforded a VA-sponsored examination.  The examiner noted that the Veteran's genital herpes was quiescent at the time.  Examination of the genital area was normal.  

He underwent an additional VA-sponsored examination in April 2014.  The report indicates that the Veteran's herpes is treated with "generic Valtrex," to be taken daily.  On examination, no visible herpetic lesions were seen.  The Veteran's condition was being controlled with medication.

During the June 2015 Board hearing, the Veteran stated that that he takes "generic Valtrex" every day to treat his herpes.  

On review, the Board initially notes that there is no evidence showing that the Veteran's herpetic condition affects 20 to 40 percent of the entire body or exposed areas to support a higher rating under DC 7806.  Rather, no herpetic lesions had been demonstrated on the VA examinations.  Further, when an outbreak does occur, it is only limited to the genital area.  

Nevertheless, DC 7806 also provides for higher ratings based on the use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Here, the evidence, both lay and medical, demonstrates that the Veteran is prescribed antiviral medication to treat his condition.  During the June 2015 Board hearing, the Veteran testified that he takes one tablet of "generic Valtrex" daily.  The Veteran, as a layperson, is competent to report the usage of his medication as well as any observable symptoms of his genital herpes virus.  Moreover, the Board has no reason to doubt the credibility of his statements in this regard.  Moreover, in addition to the probative lay evidence, the Veteran's VA outpatient records and examination reports confirm that, throughout the pendency of this appeal, he has been prescribed oral antiviral medications, such as Valtrex, Valacyclovir, and Acyclovir, to suppress the herpes virus.  (See e.g., December 2009 VA H&P Note; March 2012 VA outpatient medication list).  Also, the April 2014 VA examiner confirmed that the Veteran's genital herpes has been treated with oral Valtrex every day, so on a constant or near-constant basis during the past 12 months.  

The Board finds further that the Veteran's treatment, oral antiviral medications, constitutes systemic therapy as it has been prescribed to suppress the herpes virus throughout the body, as opposed to a topical ointment.  Although the rating criteria under DC 7806 mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, the term "such as" indicates that this is not an exhaustive list, and "systemic therapy" is not otherwise defined in the regulations. See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The common definition of "systemic therapy" would be treatment of a disease which affects the entire body.  See Dorland's Illustrated Medical Dictionary, 1865, 1911 (32nd ed. 2012) (defining "systemic" as "pertaining to or affecting the body as a whole" and defining "therapy" as "the treatment of a disease"). 

Accordingly, the evidence of record supports a finding that the Veteran has used systemic therapy to control his service-connected genital herpes on a daily basis, or in other words, on a constant or near-constant basis.  Accordingly, the criteria for a maximum disability rating of 60 percent are met throughout the pendency of the appeal.  See 38 C.F.R. § 4.118, DC 7806. 

The Board considered whether the Veteran's service-connected genital herpes warrants a higher disability rating under an alternative diagnostic code relating to disabilities of the skin.  However, DC 7800 is not applicable as there is the condition does not affect the head, face, or neck, and at any rate, there is no evidence or argument that his genital herpes outbreaks have caused any disfigurement.  There is also no evidence showing that the Veteran has any associated systemic manifestations such as fever, weight loss, and hypoproteinemia; therefore, DC 7817 is not for application here.  Thus, a rating higher than 60 percent is not warranted under an alternative diagnostic code.

B.  Ulnar Nerve Impairment, Status-Post Left Middle Finger Injury

The Veteran has also been in receipt of a noncompensable rating for his ulnar digital nerve injury, left middle finger with scar, since July 16, 2007, pursuant to DC 8599-8515.

Under Diagnostic Code 8515, for the dominant extremity, a 10 percent rating is assigned for mild incomplete paralysis of the ulnar nerve; a 30 percent rating requires moderate incomplete paralysis; and a 50 percent rating requires severe incomplete paralysis.  A 70 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, DC 8515. 

Under DC 8515, for the non-dominant extremity, a 10 percent rating requires mild incomplete paralysis of the ulnar nerve.  A 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires severe incomplete paralysis. A  60 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, DC 8515.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Additionally, the Board notes that, under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69 (2015).  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  Id.

During an August 2009 VA-sponsored examination, the Veteran reported numbness upon palpation of his left middle finger. There was decreased sensation to the ulnar distribution in the left fingers.  There was no motor dysfunction.  Diagnosis was ulnar nerve injury, left middle finger, productive of a subjective complaint of numbness and objective evidence of decreased sensation to the ulnar distribution of the left fingers.

During an April 2014 VA-sponsored examination, the Veteran reported mild numbness on the tip of the finger on ulnar side of the left middle finger at the distal interphalangeal (DIP) joint.  He had intermittent pain, paraesthesia/dysesthesias, and numbness, all considered mild in nature.  Muscle strength and reflex testing in the left upper extremity was normal.  There was decreased sensation in the left hand/fingers.  The examiner also noted a 1. cm x 0.1 scar in the DIP crease ulnar side of the left middle finger which is healed and non-tender.

During the June 2015 Board hearing, the Veteran stated that he often experiences pain, decreased sensation, and numbness in the fingers of his left hand.  He stated that he has trouble grabbing things with his left hand.

On review, the Board finds that a compensable rating of 10 percent is warranted for the Veteran's ulnar nerve impairment stemming from the left middle finger injury.  Throughout the pendency of the appeal, the Veteran has competently and credibly reported that he experiences intermittent pain, paraesthesia/dysesthesias, and numbness in the ulnar distribution of the fingers of the left hand, symptoms that are personally observable.  Moreover, in addition to this probative lay evidence, the August 2009 VA examiner noted the Veteran's complaint of numbness as well as decreased sensation, and the April 2014 examiner categorized the Veteran's symptoms of intermittent pain, paraesthesia/dysesthesias, and numbness as mild in nature.  Accordingly, the Veteran meets the criteria for a 10 percent rating under DC 8515 for mild incomplete paralysis of the ulnar nerve impairment, status-post left middle finger injury.  38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8515.  The Board observes that the record contains conflicting evidence as to which of the Veteran's upper extremities is dominant.  While some evidence shows that he is ambidextrous (see April 2008 VA examination report), other evidence indicates that he is right-hand dominant (see April 2014 VA examination report).  At any rate, a 10 percent rating is provided under DC 8515 for mild incomplete paralysis of either the dominant or non-dominant extremity. .

Moderate incomplete paralysis of the ulnar nerve group in the left hand is however not shown or approximated to warrant a rating higher than 10 percent under DC 8515.  Although there is evidence of sensory deficits in the fingers of the left hand, there is no associated motor deficits have been shown.

Lastly, the Veteran's scar on the middle finger of the left hand is shown to be well-healed and non-tender.  As such, a higher or separate rating based on the scar is not warranted and the Veteran does not assert otherwise.

V.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected genital herpes and ulnar nerve impairment, are inadequate.   Throughout the pendency of this appeal, the Veteran's service-connected genital herpes simplex virus was manifested by intermittent outbreaks of lesions in the genital area and has been treated with constant or near-constant oral antiviral medications.  In addition, the Veteran's service-connected ulnar nerve impairment, status-post left middle finger injury, has been productive of mild intermittent pain, paraesthesia/dysesthesias, and numbness.  

When comparing these disability pictures with the symptoms contemplated by the rating criteria, the Board finds the Veteran's disability pictures are not so unusual or exceptional in nature as to render the already assigned schedular ratings inadequate, as the criteria under which the Veteran's service-connected disabilities are evaluated specifically contemplate the level of occupational and social impairment caused by his genital herpes and neurologic deficits caused by injury of the left middle finger.  See 38 C.F.R. §§ 4.118, 4.124a, DC 7806, 8515.

Accordingly, the Board concludes that the rating criteria contemplate the Veteran's service-connected connected genital herpes and ulnar nerve impairment, status-post left middle finger injury.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disabilities not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability or effect that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 60 percent rating, but not higher, for genital herpes is granted, subject to the laws and regulations governing monetary benefits.

A 10 percent disability rating, but not higher, for ulnar nerve injury with scar, left middle finger, is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the increased rating claim for exercise-induced asthma.

The PFT findings generated during the most recent VA respiratory examination in April 2014 do not support the criteria for a rating higher than 10 percent under the assigned Diagnostic Code 6602.  38 C.F.R. § 4.97 (2015).  The pulmonary function test (PFT) revealed no evidence of airway obstruction.  There was small airway hyperreactivity, mild air trapping, normal to high diffusion capacity, all consistent with treated asthma.  In addition, the April 2014 VA examiner indicated that the Veteran's asthma requires only intermittent inhalation bronchodilator therapy on an as-needed basis; it did not require the use of oral bronchodilators; oral or parenteral corticosteroid mediations; antibiotics; or outpatient oxygen therapy.  It was noted that he had had no asthma attacks or exacerbations in the past year.  There was no change in the Veteran's asthma.

The Veteran indicated that during the 2014 VA examination the examiner had to treat him with an inhaler for about 15 minutes due to wheezing and shortness of breath.  See June 2015 hearing transcript.  This was not however documented in the examination report.   However, the Board observes that the Veteran also testified that he has constant asthma attacks which require the use of daily inhalational bronchodilator therapy.  He further stated that he no longer has an inhaler to treat his asthma but needs to get a new one.  

In light of the Veteran's contention regarding worsening symptoms of asthma, the Board finds that a new examination should be provided to him in order to assess the current nature and severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, provide the Veteran with a VA examination to determine the current nature and level of severity of his service-connected exercise-induced asthma.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

 a).  Identify any functional impairment associated with the Veteran's exercise-induced asthma, including any employment limitations that might result. 

 b).  All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report. 

c).  Also specifically comment on whether the Veteran's asthma requires DAILY inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

2.  Thereafter, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


